— Memorandum by the Court.
Appeal by the plaintiffs from a judgment of the Supreme Court, entered in the Chenango County Clerk’s office on May 1, 1968, upon a jury verdict. The appellants contend that the verdict was not adequate. It appears that the verdict encompassed all of the special damages alleged by the infant plaintiff and that the future possibility of damage, and her pain and suffering was merely a question of fact for the jury. It further appears that the infant’s mother individually recovered the amounts of money which she expended on behalf of the infant and that the jury did not necessarily have to accept or find that the mother was entitled to any further damages. Upon the present record the damages awarded do not appear to be inadequate as a matter of law. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.